Citation Nr: 1140843	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a facial skin disability.

2.  Entitlement to a compensable evaluation for a chip fracture of the left elbow.

3.  Entitlement to a compensable evaluation for a healed fracture of the nasal bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
The issues of entitlement to service connection for a facial skin disability and entitlement to a compensable evaluation for a healed fracture of the nasal bone are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-connected chip fracture of the left elbow has been productive of complaints of stiffness; objectively, there was no joint deformity and the appellant had motion no less than 0 to 135 degrees, with no additional functional limitation with repetitive motion.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for a chip fracture of the left elbow have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5299-5209 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for a compensable evaluation for service-connected chip fracture of the left elbow.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's claim, a letter dated in May 2007 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  The May 2007 VCAA notice letter informed the appellant of the evidence needed to substantiate his claim.  However, the appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with an appropriate VA examination in March 2008.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests, including an X-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2008 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Throughout the rating period on appeal, the appellant is assigned a noncompensable evaluation for left elbow tendonitis pursuant to Diagnostic Code 5299-5209.  Under Diagnostic Code 5209, the first compensable evaluation begins at 20 percent.  Such 20 percent evaluation applies for elbow, other impairment of flail joint, with joint fracture, marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, with respect to either the major or minor upper extremity.

The appellant's claim for an increased evaluation was received on April 30, 2007.  As such, the rating period on appeal is April 29, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

III.  Analysis

The appellant's left elbow was evaluated at a VA examination in March 2008.  The March 2008 VA examination report reflects that the appellant reported that his left elbow was stiffer than his right elbow.  The appellant did not describe pain or aching, but related the symptoms of the elbow to be stiffness only.  He denied numbness, tingling, or weakness of the left upper extremity.  He had not had flare-ups caused by pain, fatigue, weakness, or lack of endurance.  He stated that he was retired from maintenance mechanics at an Air Force Base as of January 2007, and stated that there were no accommodations on the job necessary for his left elbow condition.  He denied that the left elbow condition had affected his usual daily activities.  He did not use an assistive device or take medication for the condition.  

The March 2008 VA examination report indicates that the appellant is right-handed.  On physical examination, the left elbow was normal in appearance.  Range of motion was 0 to 135 degrees.  Forearm supination was 0 to 60 degrees.  Forearm pronation was 0 to 70 degrees.  There was no additional limitation of motion with repetitive use.  The appellant's left elbow was not painful on motion.  The diagnosis was left elbow, status post fracture, with residual limitation of motion.  A March 2008 X-ray showed calcification and enthesophyte.  The March 2008 X-ray report indicates that there was no acute osseous abnormality and that soft tissues surrounding the left elbow were unremarkable without evidence of joint effusion.  

The competent evidence of record, as detailed above, does not demonstrate flail joint of the left elbow, joint fracture, marked cubitus varus or cubitus valgus deformity or an ununited fracture of head of radius.  Consequently, there is no support for assignment of the next-higher 20 percent evaluation under Diagnostic Code 5209 for any portion of the rating period on appeal.

The Board has also considered whether any alternate Diagnostic Codes may serve as a basis for a compensable evaluation.  Under Diagnostic Code 5206, a noncompensable rating is warranted where the evidence demonstrates forearm flexion limited to 110 degrees, for either the major or minor upper extremity.  To be entitled to the next-higher 10 percent rating, the evidence must show forearm flexion limited to 100 degrees, for either the major or minor upper extremity.  Under Diagnostic Code 5207, a 10 percent evaluation is warranted where the evidence demonstrates forearm extension limited between 45 and 60 degrees, for either the major or minor upper extremity.  To be entitled to the next-higher 20 percent rating, the evidence must show forearm flexion limited to 75 degrees, for either the major or minor upper extremity.  

In the instant case, the March 2008 VA examination report indicates that the appellant's left elbow had a range of motion of 0 to 135 degrees.  Thus, the evidence does not reflect that the appellant had flexion limited to 110 degrees or extension limited to 45 or 70 degrees.  Consequently, the appellant is not entitled to a higher evaluation under Diagnostic Code 5206 or Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent evaluation for flexion of the forearm limited to 100 degrees and extension to 45 degrees.  As the appellant's left elbow had a range of motion of 0 to 135 degrees at the March 2008 VA examination, a higher evaluation is not warranted under Diagnostic Code 5208.

Diagnostic Code 5213 provides for evaluations for impairment of supination and pronation.  Under the Diagnostic Code, an evaluation 20 percent is warranted for loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation.  An evaluation of 20 percent is warranted for limitation of pronation with motion lost beyond the last quarter of the arc and the hand does not approach full pronation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation under Diagnostic Code 5213.  At the March 2008 VA examination, forearm supination was 0 to 60 degrees and forearm pronation was 0 to 70 degrees.  Full forearm pronation is 0 to 80 degrees while full forearm supination is 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  Although the March 2008 VA examination indicates that there was limitation of motion of the left forearm on pronation and supination, a compensable evaluation is not warranted under Diagnostic Code 5213.  The evidence does not reflect that the hand was fixed near the middle of the arc or moderate pronation.  Motion on pronation was not lost beyond the last quarter of the arc, and supination was not limited to 30 degrees or less.  Consequently, a higher evaluation is not warranted under Diagnostic Code 5213.

Diagnostic Code 5205 provides for a 40 percent evaluation for a major joint or 30 percent evaluation for a minor joint for favorable ankylosis of the elbow, at an angle between 90 degrees and 70 degrees.  As there is no evidence of ankylosis of the elbow, a higher evaluation is not warranted under Diagnostic Code 5205.  Diagnostic Code 5210 is not applicable as there is no evidence of nonunion of the radius and ulna.  As there is no evidence of impairment of the ulna, a higher evaluation is not warranted under Diagnostic Code 5211.  Additionally, as there is no evidence of impairment of the left elbow radius, a higher evaluation is not warranted under Diagnostic Code 5212.  

As noted above, in evaluating musculoskeletal disabilities, the Board must consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the March 2008 VA examination report reflects that the appellant complained of stiffness in the left elbow, but not pain.  The report indicates that the left elbow was not painful on motion and there was no additional limitation of motion with repetitive use.  Consequently, the Board finds that the evidence does not demonstrate additional functional limitation of the left elbow as would support a conclusion that the appellant's disability picture is most nearly approximated by the next-higher evaluation for limitation of motion of the elbow, even when considering additional functional impairment.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chip fracture of the left elbow is inadequate.  A comparison between the level of severity and symptomatology of the appellant's chip fracture of the left elbow with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of the chip fracture of the left elbow.  The March 2008 VA examination report indicates that the appellant retired in January 2007.

In conclusion, the evidence does not support a compensable evaluation for service-connected chip fracture of the left elbow for any portion of the rating period on appeal.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable evaluation for a chip fracture of the left elbow is denied.


REMAND

In regard to the appellant's claim for entitlement to service connection for a facial skin disability and his claim for a compensable evaluation for a healed fracture of the nasal bone, the Board finds that further development of the record is needed prior to appellate consideration of the claims.  

The appellant asserts that he is entitled to service connection for a facial skin rash.  In an April 2008 substantive appeal, the appellant stated that he had a chronic skin disability that had continued since military service.  An October 1968 service treatment record reflects that the appellant was diagnosed with pseudofolliculitis barbae.  An October 1970 service treatment record reflects that the appellant was given a beard excuse and a December 1970 service treatment record indicates the problem of shaving was discussed.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a rash is capable of lay observation, the appellant is competent to report that he has a current facial skin rash.  The appellant's service treatment records reflect that he was diagnosed with pseudofolliculitis barbae in service.  The appellant is also competent to assert that he has had a facial skin rash since service.  Thus, the appellant has reported that he has a current skin rash, there is evidence that he had a facial skin rash in service, and he has asserted that he has had the skin rash since service.  The appellant has not been provided with a VA examination.  As there is insufficient competent evidence of record for VA to make a decision, the Board finds that a VA examination is necessary to determine whether he has a skin disability that is related to service.

In regard to the appellant's claim for a compensable evaluation for a healed fracture of the nasal bone, the appellant was evaluated at a VA examination in March 2008.  The appellant's healed fracture of the nasal bone is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Diagnostic Code 6502 provides for a 10 percent evaluation for traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The March 2008 VA examination report reflects that the appellant had severe nasal septal deviation to the left approximately 80%, very edematous turbinates with copious amounts of clear rhinorrhea bilaterally.  There were no masses, polyps, or purulence.  The impression was nasal obstruction, nasal septal deviation, rhinitis.  Although the VA examiner noted that there was nasal obstruction, she did not indicate whether the appellant had 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Without that information, the Board cannot determine whether the appellant is entitled to a compensable evaluation under Diagnostic Code 6502.  Consequently, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine whether the appellant has a current facial skin disability, to include pseudofolliculitis barbae.

If the appellant has a current facial skin disability, the examiner should provide an opinion as to whether it is at least as likely as not that the facial skin disability is related to service.

The VA examiner should consider the April 2008 statement from the appellant indicating that his facial skin rash has continued since service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Schedule the appellant for a VA examination to evaluate the current severity of his service-connected healed fracture of the nasal bone.  Perform all necessary tests and report all complaints and clinical manifestations in detail.

In particular, the examiner should indicate whether the appellant exhibits traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner should also indicate if there is marked interference with breathing space.  Further, the examiner is asked to opine as to whether there are scars of the nose, loss of part of the nose, loss of part of one ala, or other obvious disfigurement.

The clinician is requested to provide a thorough rationale for all opinions expressed, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a facial skin disability and entitlement to a compensable evaluation for a healed fracture of the nasal bone.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


